People v Hill (2021 NY Slip Op 01703)





People v Hill


2021 NY Slip Op 01703


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021

PRESENT: CENTRA, J.P., LINDLEY, TROUTMAN, AND WINSLOW, JJ. (Filed Mar. 19, 2021.) 


MOTION NO. (1016/20) KA 18-02268.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vMICHAEL J. HILL, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied and motion for leave to appeal to the Court of Appeals held for determination by a Justice of this Court.